Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Chen (CN 102981887) and Chen (CN 10291894) (hereinafter “Chen 2”) does not teach nor suggest in detail the limitations of “establishing, by a first operating system, a two-way communication connection with a second operating system based at least in part on a control identifier associated with the first operating system; transmitting, by the first operating system, a request for processing the media data to the second operating system over the two-way communication connection, the first operating system and the second operating system being installed on a same device, wherein the request includes parameter information including an application package information that is usable by the second operating system to identify a media application for processing the media data, wherein the media application is usable by the second operating system to obtain a decoding environment in which to decode the media data, wherein the second operating system is configured to: monitor a value associated with a control identifier interface, wherein the value indicates whether graphic information is generated for the second operating system or generated for the first operating system; in response to the determination that the value associated with the control identifier interface indicates that the graphic information is generated for the first operating system, determine that generated data frames are generated in response to the request; and generate the graphic information based on the generated data frames; receiving, by the first operating system, processing results from the second operating system over the two-way communication connection, wherein the processing results comprises graphic processing results comprising the graphic information, wherein the second operating system is configured to process the media data based at least in part on the parameter information included in the request to generate the processing results; and playing the media data by the first operating system based at least in part on the processing results” as recited in Independent claim 1 and similarly recited in Independent claims 20 and 21; and “receiving, by a second operating system, a request for processing the media data from a first operating system via a two-way communication connection, the first operating system and the second operating system being installed on a same device, wherein the request includes parameter information including an application package information, wherein the two-way communication connection is established by the first operating system based at least in part on a control identifier associated with the first operating system; processing the media data, by the second operating system, based at least in part on the parameter information included in the request to generate processing results, wherein the processing results are transmitted to the first operating system over the two-way communication connection, wherein the processing the media data by the second operating system comprises: identifying, by the second operating system, a media application for processing the media data based at least in part on the application package information; using, by the second operating system, the media application to obtain a decoding environment; [[and]] using, by the second operating system, the decoding environment to decode the media data into generated data frames; [[and]] monitoring a value associated with a control identifier interface, wherein the value indicates whether graphic information is generated for the second operating system or generated for the first operating system; in response to the determination that the value associated with the control identifier interface indicates that the graphic information is generated for the first operating system, determining that the generated data frames are generated in response to the request; and generating the graphic information based on the generated data frames, wherein the processing results comprise the graphic information; and playing the media data by the first operating system based at least in part on the processing result” as recited in Independent claim 19; and as argued by the applicants in re pages 11-13 of remarks filed on 8/12/2021 as well as paragraphs 0133-0160 and Fig. 9 of Applicant’s enabling portions of the specification. Chen 1 and Chen 2 both allows for sending data files from a first operating system to a second operating system on the same device when the data files are not compatible on the first operating system. Chen 2 allows for establishing a two way communication between the two operating system. Whereas, as stated above, Applicant’s claimed requires the following :wherein the request includes parameter information including an application package information that is usable by the second operating system to identify a media application for processing the media data, wherein the media application is usable by the second operating system to obtain a decoding environment in which to decode the media data, wherein the second operating system is configured to: monitor a value associated with a control identifier interface, wherein the value indicates whether graphic information is generated for the second operating system or generated for the first operating system; in response to the determination that the value associated with the control identifier interface indicates that the graphic information is generated for the first operating system, determine that generated data frames are generated in response to the request; and generate the graphic information based on the generated data frames; receiving, by the first operating system, processing results from the second operating system over the two-way communication connection, wherein the processing results comprises graphic processing results comprising the graphic information, wherein the second operating system is configured to process the media data based at least in part on the parameter information included in the request to generate the processing results. Chen and Chen 2, while performing the overall ability to send the incompatible data files to the second operating system, fails to teach the explicit manner in which the monitoring the value associated the control identifier interface and how specific the manner in which the second operating system performs its decision to generate the graphic information to be sent to the first operating system. 
Furthermore, the underlined claim limitations as recited in claims 1 and 19-21 above appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-21 are allowed over prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481